DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 27 July 2022 is acknowledged and entered.
By this Amendment, the Applicant added claims 30-35 . Claims 16-24 and 26-35 remain pending in the application. 
Response to Arguments
	In the previous Office Action, Examiner took Official Notice (see Claim 24) that it is known in the art to use whatever commercially available valve is desired to control the flow of steam, liquids, semi-liquids, and/or compressible and incompressible gases.  Since Applicant has not traversed said notice in the present Arguments, the information and limitations concerning the utilization of “slide valves”, as opposed to “valves” or “control valves”, is deemed as known to the art.

Applicant’s arguments, see pages 6-21, filed 27 July 2022, with respect to the previous rejection(s) of claim(s) 16-24 and 26-29,  under USC § 103 in light of the amendments made to the claims, have been fully considered.  
Applicant’s arguments drawn towards the rejection of Claim 17 are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”.
The remainder of Applicant’s arguments are unpersuasive, as explained below.
Regarding Applicant’s arguments with respect to Claim 16,  Unpersuasive.  Applicant provides nine pages (further divided into twelve sections) of arguments against Examiner’s reliance of Cacciatore et al in the rejection of Claim 16 (see pages 6-15).  In the interests of brevity and simplicity, Examiner responds to each section below:  
- Section 1: Unpersuasive.  Applicant’s argument is considered spurious as Examiner relied on secondary art (Fickert) and not solely on case law as implied by the argument.
- Section 2:  Applicant’s verbiage appears to be a comment; it is not clear what argument Applicant makes, if any.
- Section 3: Unpersuasive.  Applicant’s argument is spurious as Examiner relied on secondary art and not solely on case law as implied by the argument.
- Section 4:  Unpersuasive.  Here, Applicant argues against Applicant’s own statement in the written disclosure.   Applicant actually states in the Specification (pg 4):
“…the flow-meter, use can be made for the invention of any flow measurement devices known from the prior art, such as, for example, volume flow-meters or mass flow-meters.
Preferably, in this case a magnetic-inductive flow-meter (MIF) is configured as a volume measurement device, which undertakes the volume measurement for the pre-metering of the filling product for the at least one header vessel, i.e. determines the throughflow quantity of the filling product”
 Examiner provides commercially available examples of flow controllers that also measure volume (a necessary function of controlling flow).  
	Please see the attached Owner’s Manual of a commercially available volumetric flow controller from Alicat Scientific.  Examiner specifically notes the “operating principle” of said controller (see pg 27):  “All M and V Series Gas Flow Meters (and MC and VC Series Gas Flow Controllers) are based on the accurate measurement of volumetric flow.”  Examiner further notes that the same operating principles are detailed for Alicat Scientific’s collection of commercially available liquid flow meters, as evidenced by https://www.alicat.com/choosing-an-instrument/types-of-flow-meters-for-low-flow-liquid/
- Section 5:  Unpersuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teachings of Fickert suggest the use of a separate volumeter (within a volumetric flow controller) that can be used in addition to (or instead of) the volumeter/vessel of Cacciatore .  Please see MPEP 7.37.04.
- Sections 6-12 (see pages 8-15):  Unpersuasive.  As best understood by Examiner, Applicant appears to argue against Examiner’s reliance on Cacciatore as primary art, specifically concerning the use of only one of Cacciatore’s two supply lines 40 and 55 to convey product 60 to “distributor” 25.  In these pages, Applicant provides several points of contention, and the overall thrust of the argument is not clear to Examiner.
	However, Examiner responds to the “requests” of Applicant presented in Sections 6-12:
	-- In response to Applicant’s request (Page 9, Section 6) “that suitable evidentiary support be provided to prove that the flow-rate in a supply line that feeds a first tank (i.e., tank 25) that feeds a second tank (i.e., tank 65) are necessarily equal (see MPEP 2144.02)”,  Examiner notes that the reliance of Cacciatore was not based on a “scientific theory” as charged by Applicant, nor has any previous Office Action asserted that the flow rate in a supply line that feeds a first tank 25 is equal to the flow rate into the second tank 65.  Examiner further notes that Applicant’s claims do not contain this requirement; Claim 16 only requires a “supply line provid(ing) product to said vessel at a first flow rate”, and “discharge of said product through said switching valve and into said filling element occurs at a second flowrate that exceeds said first flow rate”.  As explained in the previous Office Actions, the apparatus of Cacciatore is capable of providing this configuration and function, therefore the argument/request is deemed unpersuasive.
	-- Applicant requests (Page 12, Section 7):
“for purposes of appeal, that the examiner announce unequivocally that, in his opinion, for any two regions "A" and "B", "A" discloses "B" if there exists overlap therebetween, regardless of the size or shape of "A" or "B". The examiner's confirmation of this legal principle will provide a suitably clear question for consideration on appeal.”
	Applicant’s request is presented at the conclusion of Applicant’s arguments presented at pages 9-12, Section 7, presumably in response to Examiner’s previous reliance on Cacciatore’s Claim 1 (see previous Office Action, pgs 4-5).  In the previous Office Action, Examiner relied on Cacciatore’s Claim 1 to teach Applicant’s Claim 16 limitation of the “discharge of said product through said switching valve and into said filling element occurs at a second flowrate that exceeds said first flow rate”.  Specifically, Cacciatore’s Claim 1 teaches a “second rate of flow is independently variable of the first rate of flow.”
	Applicant’s argument at pages 9-12, Section 7 appear to be aimed towards this reliance, however the entire scope of Applicant’s argument is unclear.  Therefore, Examiner will only re-affirm the previous basis for rejection of the limitation of the “discharge of said product through said switching valve and into said filling element occurs at a second flowrate that exceeds said first flow rate” as presented in the previous Office Action.  Examiner further notes that since the Cacciatore’s second rate of flow is independently variable from the first rate of flow, then the apparatus of Cacciatore is capable of discharging product through said switching valve and into said filling element, (said discharge occurring) at a second flowrate that exceeds said first flow rate as claimed in Applicant’s Claim 16.  Applicant’s argument/request is deemed unpersuasive.
	Applicant’s arguments against the rejection of Claim 16 are therefore deemed unpersuasive, and the rejection stands.
Regarding Applicant’s arguments drawn to a ”volumeter” (Claims 20-21, and 26):
	Applicant argues, on several pages, that Examiner’s reliance on Fickert item 18 (a flow controller) does not read upon Applicant’s claim limitations drawn to a volumeter.  Applicant’s arguments (in addition to the specific argument noted above for Claim 16) include the scopes of Claims 20-21, and 26 (see page 16).
	Claims 21-21: Unpersuasive.  Examiner respectfully disagrees with Applicant’s arguments, and refers to the above discussion/commercial examples of flow meters performing “volumetering” functions.  Therefore, Fickert, item 18 (identified as “a volumetric flow-rate controller”, i.e. a “flow meter” as is commonly understood in the art) would be capable of performing “volumetering” functions.  
	In the interests of compact prosecution, Examiner further notes that Fickert additionally teaches multiple flow meters (item 20 and Col 6, lines 43-50) as assisting the flow rate controller 18 (Col 7, lines 47-52). 
	Therefore, Applicant’s arguments that Fickert fails to read upon amended Claim 20 and Claim 21 is unpersuasive, and the rejections therefore stand.
	Claim 26:  Unpersuasive.   Applicant appears to argue that Fickert’s controller (presumed to be “flow rate controller 18” instead of “controller 80” as identified by Applicant) does not teach the claimed limitation of a volumeter comprising a piston.  
	Examiner respectfully disagrees, noting that (as explained in the previous Office Action), Cacciatore does teach a volumeter comprising a piston, and the argument is therefore irrelevant and unpersuasive.
Regarding Applicant’s additional arguments:
	Claim 24 (pg 15):  Unpersuasive.  Applicant argues that “no basis has been given for the rejection of claim 24.”  Examiner is unsure of Applicant’s intent for this argument, as basis for the rejection of Claim 24 was provided at pgs 22-23 of the previous Office Action, and is presented again below (See “Claims Rejections, 35 USC 103”).
	Claim 25 (pg 15):  Unpersuasive.  Applicant comments that Claim 25 was previously canceled.  A review of the previous Office Action shows an acknowledgement of the cancelation of Claim 25 (see “Response to Amendments”).
	Claim 27 (pg 17):  Unpersuasive.  Applicant states:
“Claim 27's limitation that the "drive comprises a linear drive" is rejected based on the notion that it would be impossible to build a servo motor that is not a linear drive. No evidence has been offered to prove that all servo motors must be linear drives.”
	As best understood by Examiner, Applicant essentially argues that Cacciatore paragraphs 90-94 (relied upon by Examiner to reject Claim 27) does not teach a “linear drive”.
	Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Regardless, Examiner respectfully disagrees, noting that a “liner drive”, as commonly known in the art, is simply an actuator that moves an object in linear motion (see example definition provided at https://www.progressiveautomations.com/collections/linear-actuators , a website offering commercial available “linear drives”). 

    PNG
    media_image1.png
    392
    669
    media_image1.png
    Greyscale


 Applicant’s specification only has two instances of the phrase “linear drive”; neither offers any definition that is different from the commonly known one described above.	
	Per Cacciatore (para 90):
	“a signal may be transmitted to cause a servo motor to initiate activation of a first motive force device… The first motive force device may be any such device known to one skilled in the art that can create a pressure differential between the mixing chamber 25 and the temporary storage chamber 65 such that fluid will flow in the direction of the fluid flow path 20 from the mixing chamber 25 into the temporary storage chamber 65. In FIGS. 5A-5F, the first motive force device is a piston pump 165.”
	Therefore the servo motor of Cacciatore is a “linear device”, as it is an actuator that moves an object (fluid) in linear motion (path 20 from the mixing chamber 25 into the temporary storage chamber 65, which is clearly shown in Cacciatore Fig 1 to be a “linear” path).  The argument is therefore unpersuasive, and the rejection stands.
	Claim 28 (pg 17):  Unpersuasive.  Applicant argues against Claim 28, but the scope and thrust of Applicant’s argument is unclear.  Therefore, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Claim 29 (pg 17):  Unpersuasive.  Please refer to the above discussion of Claim 16.
	Claim 17 (pg 18):  Applicant’s arguments are persuasive, and the rejection to Claim 17 is withdrawn.  However, new grounds of rejection (US 8,875,752) are presented below in the section “Claims Rejections, 35 USC 103”.
	Claim 18 (pgs 18-19)  Unpersuasive.  Applicant appears to argue that the cited item 25 of Cacciatore (a mixing chamber) is not a “distributor”, as it does not “distribute” or “convey” product towards the filling element.
-  Per Applicant (Specification, pg 3) “In other embodiments, a distribution device, or distributor, is arranged downstream of the first regulating circuit. The distributor ultimately conveys the filling product to the at least one filling element….Preferably, the distribution device is configured as a filling product tank which during the filling operation is partially filled with the liquid filling product, and  specifically with the formation of a lower liquid space and an upper gas space, which is filled with a pre-stressing gas which is under filling pressure. The pre-stressing gas, which is preferably configured as CO2 gas, can be conveyed to the filling product tank by means, for example, of a feed line, not explained in any greater detail.”
- Per Cacciatore (para 90) “As the temporary storage chamber 65 is in fluid communication with the mixing chamber 25 and as all of the valves disposed between the mixing chamber 25 and the temporary storage chamber 65 are in the open configuration, the negative pressure, or vacuum, will apply to the materials 40, 55 within the mixing chamber 25, causing the materials 40, 55 and/or the fluid composition 60 to flow out of the mixing chamber 25 and into the temporary storage chamber 65.”
	Cacciatore discloses the same structure (tank) for a “distributor” and mechanism (flow initiated by exerting pressure on the fluid) for “distributing.  Applicant has not clearly pointed out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  The rejection therefore stands.
	Claim 19 (pg 19):  Unpersuasive.  Applicant appears to argue that Cacciatore does not read upon the claim because Cacciatore does not disclose a “partially filled” with product during filling.  Examiner respectfully disagrees, noting that Cacciatore para 51 as previously cited discloses temporary storage chamber 65 as having “a temporary storage chamber adjusted volume V.sub.3” that is less than the “temporary storage chamber maximum volume V.sub.2”.  and is equal to “the desired volume of the fluid composition of the entire filling cycle”, per Para 65.  Additionally, per Cacciatore para 88, when the desired volume of “product” is introduced into temporary storage chamber 65, the chamber itself “may comprise an adjusting mechanism configured to adjust the volume of the temporary storage chamber 65”, “The adjusting mechanism may comprise one or more pressure devices…”, and “The pressure device may be one or more air pumps 144 (shown in FIGS 7A-7F).”  The teachings of Cacciatore are therefore deemed to read upon Applicant’s Claim 19, and the rejection therefore stands.
	Claim 22 (pgs 19-20)  Unpersuasive.  Applicant appears to argue that since Eaton does not use the specific term “second regulator”, then Eaton does not, in fact, teach the “second regulator” of Claim 22.  Examiner strongly disagrees, noting that the cited text of Eaton at para 154 teaches Applicant’s Claim 22, in view of Applicant’s description of a “second regulator” at Specification, pg 12 (“a pressure regulating device 14 together with a second switching valve 16 for controlling or regulating the conveyance of a pre-stressing gas to the header vessel 8.”).  As previously cited, Eaton teaches regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, and per para 154, an “additional pressure control system 600 “may be connected to a different configuration of lines forming a common fluid space that includes a reservoir interior”.
	Applicant’s arguments therefore do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made (in other words, differing nomenclature for a component or apparatus does not connote patentability). Further, they do not show how the amendments avoid such references or objections.
	Claim 24 (pg 20)  Unpersuasive.  Applicant argues that Examiner based the rejection of Claim 24 on “the assertion that ‘the specific apparatus of Johnson’ is capable of filling liquids instead of gas because it "largely matches" Applicant's.”
	It is noted for the record that Applicant’s verbiage above (direct quote from Applicant’s present arguments) refers to the “Response to Arguments” section of the previous Office Action (dated 1 June 2022, see page 5), where Examiner responded to Applicant’s previous arguments (filed 15 March 2022) concerning the prior rejection of Claim 24 within the Office Action dated 18 January 2022. 
	Examiner asserts that Applicant’s argument above is grossly taken out of context.  Examiner has provided very detailed rationales for the rejection of Claim 24 as unpatentable over Cacciatore in view of Fickert, and in further view of Johnson (US 5,588,472).  Applicant is again referred to the entire rejection presented at pgs 21-26 of the Office Action dated 1 June 2022; there is no reference to Johnson “largely matching” Applicant.  Instead, a very thorough detailed explanation is offered.  Further, Examiner notes that at pg 5 of the 1 June 2022 Office Action (the cited area upon where Applicant draws the present argument), the entire sentence reads, “The configuration of these components of Johnson largely matches that of Applicant, and this specific apparatus of Johnson is capable of filling containers with a liquid product, and therefore reads upon the claim. (italicized emphasis retained from the original document)”.
	Applicant’s arguments therefore do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31, The term “maximum speed” in claim 31 is a relative term which renders the claim indefinite. The term “maximum speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Examiner has applied broadest reasonable interpretation to this term (see “Claim Rejections- 35 USC 103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 20-21, 26-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore (US 2018/0354769) in view of Fickert (US 10,131,527).
Regarding Claim 16, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling- said apparatus comprising
 a filling element (85 and para 51), 
a supply line (40 and 55, which supply first and second materials per para 51) that supplies said product, 
a switching valve (121 and paras 68 and 80), 
a control valve (101 and paras 68 and 75), 
a vessel (65) that is disposed between said switching valve and said control valve (para 68), and 
a volumeter (also item 65 and and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container)		
wherein said vessel supplies a pre-metered quantity of said product for discharge via said switching valve to said filling element (paras 91-93, which describes a fluid transfer process with particular emphasis on para 93),
said quantity having been pre- metered by said volumeter (item 65, per Examiner’s interpretation of “volumeter” as explained in previous Office Actions, omitted here for brevity, and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container), 
 wherein said supply line provides said product to said vessel at a first flow rate (paras 26 and 60), and
wherein discharge of said product through said switching valve and into said filling element occurs at a second flow rate (paras 26 and 61) that exceeds said first flow rate (paras 132-136, where Cacciatore discloses that the preferred flow rate is a function of fluid viscosity and piston configuration and Claims 11-12, where the second flow rate of Claim 12 exceeds the first flow rate of Claim 11), 
said first and second flow rates being volumetric flow rates (para 43).


    PNG
    media_image2.png
    657
    598
    media_image2.png
    Greyscale


	

    PNG
    media_image3.png
    670
    619
    media_image3.png
    Greyscale

	Further regarding Claim 16,  Cacciatore teaches the claimed invention, but does not explicitly teach  “wherein said volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter.”  Cacciatore teaches a component capable of operating as both a volumeter and a vessel.
	However, Applicant’s Specification (pg 14, lines 12-19) and Drawings (Fig 4) discloses metering vessel 9 functioning as a volumeter 5, wherein the metering vessel 9 comprises piston 9.2 disposed within cylinder 9.3. Per the Specification, “the drive is a linear drive 21 that controls the quantity 10 and the flow rate. In this embodiment, the geometry of the piston-cylinder system 9.1 and the piston's stroke controls the quantity 10.”
	Therefore, Examiner concludes that Applicant has failed to show any criticality to the amended configuration (e.g. a separate volumeter upstream of the vessel), and the configuration disclosed by Cacciatore would work equally as well.
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a separate volumeter to the configuration as disclosed by Cacciatore, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	However, in the interests of compact prosecution, Examiner additionally relies upon Fickert, who explicitly teaches a volumeter (18) upstream of a (header) vessel (5).
	The advantages of Fickert’s teachings include the ability to simultaneously fill multiple containers while using only one material volumetric flow-rate controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fickert’s teachings to Cacciatore’s disclosures by inserting a separate, standalone volumetric flow-rate controller as taught by Fickert in between the control valve and vessel previously disclosed by Cacciatore (resulting in a “volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter”)  in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.

    PNG
    media_image4.png
    528
    622
    media_image4.png
    Greyscale

Regarding Claim 20, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel (Cacciatore, 65) is a header vessel that supplies said pre-metered quantity of product for discharge via said switching valve to said filling element (Cacciatore, 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (Cacciatore, e.g., "pre-metered") quantity of material into a container), said quantity having been pre-metered by said volumeter (Fickert, 18 and Col 6, lines 19-22: “the flow-rate 20 controller 18 controls filling-material flow in accordance with a program stored in a memory of the control computer 17”) before reaching said vessel.  
Regarding Claim 21, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter (Fickert, 18) comprises a flow meter that is arranged upstream (Col 6, lines 17-19) of said header vessel (5).
Regarding Claim 26, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter (Cacciatore, item 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container) comprises a piston (Cacciatore, Fig 6, 165 and para 87), a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel (Cacciatore, para 150, wherein a servo-driver is disclosed).
Further regarding Claim 26,  Cacciatore and Fickert each teach a volumeter.  Although Fickert teaches a volumeter that is a separate component from the vessel, Fickert does not explicitly teach said volumeter as comprising the above components as claimed in 26.  
Examiner notes that Applicant has failed to provide any criticality in using a volumeter with this particular configuration, instead of the other configurations as identified by Fickert.  Applicant is also reminded that the Applicant’s present disclosure clearly accounts (and in fact, teaches toward) for a component that utilizes a piston and serves as both a vessel and a volumeter.
Regardless, and as clearly shown above, Cacciatore does teach a volumeter with these components.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the volumeter structure already taught by Cacciatore (to include a piston a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel), and use the duplicated volumeter as a separate, dedicated volumeter (as taught by Fickert) in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.
Regarding Claim 27, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said drive comprises a linear drive (Cacciatore, paras 90-94 which describe a controller utilizing a servo-motor to drive a piston in the same manner as Applicant's disclosure at Specification pg 14, lines 12-15).
Regarding Claim 28, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a discharge line (Cacciatore, 185 and para 138) that leads to said filling element, said discharge line having a cross-sectional area that is greater than that of said supply line (Cacciatore, para 141-142, wherein Cacciatore discloses "the second transfer channel housing 185 may be any desired shape, size or dimension known to one skilled in the art to enable to facilitate the flow of a fluid composition 60 from one chamber to another" and "the second transfer channel 185 may be of a shape such that fluid may flow in a path that is substantially circular in cross-section"
Further regarding Claim 28, Cacciatore discloses the claimed invention, but does not specifically mention an apparatus wherein said discharge line explicitly has a cross-sectional area that is greater than that of said supply line. However, it is well known in the art that the flow rate of a pipe is directly proportional to the pressure gradient and the fourth power of the radius of said pipe (the Hagen-Poiseuille Law, as shown, for example, at https://sciencing.com/flow-rate-vs-pipe-size-7270380.html).
Therefore, it would have been an obvious matter of design choice to increase the radius of the discharge line to whatever size is necessary to reach the desired flow rate through said line, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding Claim 32, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, a relationship exists between said first and second flowrates, wherein said relationship is that for a given first flow rate, said second flow rate will exceed said first flow rate. 
	Per Cacciatore:
-  (Para 26) “an adjusting mechanism …acts to change the adjusted volume of the temporary storage chamber as corresponding to the desired volume of fluid composition of the entire filling cycle”.
- (Para 112)“the temporary storage chamber 65 acts as a chamber in which the fluid composition 60 may change from a first flow rate to a second flow rate”.
These teachings of Cacciatore establish a relationship existing between first and second flow rates.  Additionally:
-  (para 26) “a user may adjust from the rate of mixing to the rate of dispensing without having to maintain a steady-state flow.”  
-  (Paras 132-136)  Here, Cacciatore discloses that the preferred flow rate is a function of fluid viscosity and piston configuration.
- (Claims 11-12) Here, Cacciatore discloses the second flow rate of Claim 12 as exceeding the first flow rate of Claim 11).
	Therefore, the apparatus of Cacciatore is capable of establishing and maintaining a relationship  between said first and second flowrates, wherein said relationship is that for a given first flow rate, said second flow rate will exceed said first flow rate, based on user preferences. 
Regarding Claim 33, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein for a given first flow rate, the second flow rate is neither less than nor equal to said give first flow rate (Cacciatore, Claims 9-14, wherein the claimed first and second flow rates overlap; the apparatus of Cacciatore is therefore capable of producing equal first and second flow rates as desired).
Regarding Claim 34, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said control valve (Cacciatore, 101 and paras 68 and 75) controls a stream of said liquid product that flows towards said switching valve (Cacciatore, 121 and paras 68 and 80).
Regarding Claim 29, Cacciatore discloses a method for filling containers with a product, said product being a liquid filling- product, said method comprising
 providing a product at a first flow rate (Cacciatore, paras 26 and 60),
using a volumeter that is disposed between a switching valve and a control valve to pre-meter a quantity of said product for discharge via said switching valve into a filling element (Cacciatore, Cacciatore, item 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (Cacciatore, “pre-metered”) quantity of material into a container),
storing said quantity in a vessel that is disposed between said switching valve and said control valve (Cacciatore, 65, designated throughout the disclosure as a "temporary storage chamber", serving the same purpose as described by Applicant at Specifcation, pg 2, lines 27-30), and
discharging said quantity from said vessel into said filling element at a second flow rate (Cacciatore, paras 26 and 61) that exceeds said first flow rate, said first and second flow rates being volumetric flow rates (Cacciatore, para 43).
Further regarding Claim 29,  Cacciatore teaches the claimed invention, but does not explicitly teach  “wherein said volumeter is disposed between said control valve and said vessel,” or  “a vessel that is disposed between said switching valve and said volumeter”   Cacciatore teaches a component capable of operating as both a volumeter and a vessel.
	However, Fickert explicitly teaches a volumeter (18) upstream of a (header) vessel (5).
	The advantages of Fickert’s teachings include the ability to simultaneously fill multiple containers while using only one material volumetric flow-rate controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fickert’s teachings to Cacciatore’s disclosures by inserting a separate, standalone volumetric flow-rate controller as taught by Fickert in between the control valve and vessel previously disclosed by Cacciatore (resulting in a “volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter”)  in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.
	Regarding Claim 31, Cacciatore as modified above teaches A method for filling containers with a product, said product being a liquid filling- product, further comprising accelerating said product during discharge to a maximum speed.  Here, Examiner applies the broadest reasonable interpretation that the term “maximum speed” means the speed the maximum flow rate possible given the capabilities of the aggregate components of the apparatus.  Therefore, one of ordinary skill in the art would recognize that any dispensing apparatus would be capable of operating at its “maximum speed”, to include the apparatus as taught by Cacciatore et al.
Regarding Claim 35, Cacciatore discloses an apparatus for filling containers with a liquid filling-product, said apparatus comprising
-  a filling element  (85 and para 51),
-  means for supplying said liquid filling- product to said filling element at a first volumetric flow rate (supply lines 40 and 55, which supply first and second materials per para 51 and Examiner's previous explanations),
-  means for controlling a stream of said liquid filling-product towards said means for supplying said liquid filling-product (via control valve 101, see paras 68 and 75),
-  means for discharging said liquid filling- product into said filling element at a second volumetric flowrate that exceeds said first volumetric flowrate (paras 26, 61, and 132-136, where Cacciatore discloses that the preferred flow rate is a function of fluid viscosity and piston configuration and Claims 11-12, where the second flow rate of Claim 12 exceeds the first flow rate of Claim 11).,
-  means for measuring a volume of said liquid filling- product (item 65, per Examiner’s interpretation of “volumeter” as explained in previous Office Actions, omitted here for brevity and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container).
	Further regarding Claim 35, Cacciatore teaches the claimed invention, to include means (volumeter, see above) for supplying a pre-metered quantity of said liquid filling- product for discharge via said means for discharging, said pre-metered quantity having been pre-metered by said means for measuring said volume (admitted by Applicant to be known to the prior art by "any flow measurement devices...such as, for example, volume flow-meters or mass flow meters".  See Specification, pg 4.  Additionally, Cacciatore discloses a volumeter at item 65 and and paras 90-95 and 151-161, which discloses the piston driven header vessel 65 controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container).
	 Cacciatore, however, does not express said volumeter as being disposed between said means for controlling said stream and said means for supplying said pre-metered quantity of said liquid filling-product.
	Fickert, however, teaches means for measuring said volume (volumeter, 18) as being disposed between said means (10 and Col 5, lines 23-29) for controlling said stream and said means (6 and Col 5, lines 6-8) for supplying said pre-metered quantity of said liquid filling-product.
	The advantages of Fickert’s teachings include the ability to simultaneously fill multiple containers while using only one material volumetric flow-rate controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fickert’s teachings to Cacciatore’s disclosures by inserting a separate, standalone volumetric flow-rate controller as taught by Fickert in between the control valve and vessel previously disclosed by Cacciatore (resulting in a “volumeter is disposed between said control valve and said vessel,  wherein said vessel is disposed between said switching valve and said volumeter”)  in order to gain the advantages of simultaneously filling multiple containers while using only one material volumetric flow-rate controller.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Fickert, and in further view of Monzel (US 8,875,752).
Regarding Claim 17, Cacciatore as modified above is silent on an apparatus for filling containers with a product, said product being a liquid filling, further comprising a first regulator, said first regulator comprising a pressure sensor that detects pressure in said supply line, a controller that receives said pressure, and a regulating valve that is controlled by said controller.
Mozel, however, teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a first regulator (Col 5, lines 39-48), said first regulator comprising a pressure sensor (9) that detects pressure in said supply line (2), a controller (8) that receives said pressure, and a regulating valve (5) that is controlled by said controller.

    PNG
    media_image5.png
    566
    727
    media_image5.png
    Greyscale

The advantages of the teachings of Monzel include the facilitation of a more rapid change in flow rate, and more rapid filling.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Monzel’s teachings to Cacciatore’s modified disclosures by adding a regulator in the form of a pressure sensor prior to Cacciatore’s previously disclosed regulator in the form of a piston in order to gain the advantages of more rapid changes in flow rate, and more rapid filling.
Regarding Claim 18, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a distributor (Cacciatore, item 25) that conveys said product towards said filling element (Cacciatore, item 85), said distributor (25) being arranged downstream of said first regulator (Monzel, Col 5, lines 39-48).
Regarding Claim 19, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said distributor (Cacciatore, item 25) comprises a tank (Monzel, 1), wherein, during filling, said tank is partially filled with said product (Cacciatore, items 40 and 55 and para 51) and an upper gas space above said product is filled with a pre-stressing gas that is under pressure (Monzel teaches tank 1 as being pressurized via "propelling gas" through valve 14, see Col 1, lines 30-41 and Col 5, lines 8-16).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in views of Fickert, and Monzel, and in further view of Eaton (US 2016/0052767).
Regarding Claim 22, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel is a header vessel  (Cacciatore, item 65).  Cacciatore as modified above additionally teaches  a regulator (Monzel) that comprises a regulating valve (5), a pressure sensor (9), and a controller (8).
Cacciatore as modified above, however, is silent on a second regulator that comprises a regulating valve, a pressure sensor, and a controller, wherein said pressure sensor provides a measurement of pressure in said header vessel to said controller for use by said controller in controlling said regulating valve.
Eaton, however, teaches a second regulator that comprises a regulating valve (610 and para 146), a pressure sensor (602 and para 143), and a controller, wherein said pressure sensor provides a measurement of pressure in said header (601 )vessel to said controller for use by said controller (“a part of pressure control subsystem 600” per para 143) of  in controlling said regulating valve.
The advantages of Eaton's teachings include a filling system configurable to fill a wide variety of container types with a wide variety of products under a multiple types of filling conditions. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eaton’s teachings to Cacciatore’s modified disclosures by adding a regulator in the form of a pressure sensor (in addition to Cacciatore’s previously disclosed regulator in the form of a piston) in order to gain the advantages of filling a wide variety of container types with a wide variety of products under a multiple types of filling conditions.





    PNG
    media_image6.png
    598
    617
    media_image6.png
    Greyscale
 
Regarding Claim 23, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said second regulator comprises a pressure regulator for regulating supply of a pre-stressing gas to said header vessel (Eaton, para 145, wherein pressure control system 600 regulates pressure of vessel 601 by utilizing a “working fluid” that may be a gas or gas mixture).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Fickert, and in further view of Johnson (US 5,588,472).
Regarding Claim 24,  Cacciatore as modified above is silent on an apparatus for filling containers with a product, wherein said header vessel is a first header vessel, said apparatus comprising a second header vessel having an associated regulator, wherein said apparatus further comprises slide valves, each of which is disposed between said switching valve and said control valve, wherein two of said slide valves are configured to cause product to enter said first header vessel and to be discharged from said first header vessel and two more of said slide valves are configured to cause product to enter said second header vessel and to be discharged from said second header vessel.
	Johnson, however, teaches an apparatus (Figure) for filling containers with a product, wherein said header vessel is a first header vessel (12), said apparatus comprising a second header vessel (14) having an associated regulator (36’), wherein said apparatus further comprises slide valves (40 and 46, 40’ and 46’), each of which is disposed between said switching valve (22) and said control valve (18), wherein two of said slide valves (40 and 46) are configured to cause product to enter (40) said first header vessel (12) and to be discharged (46) from said first header vessel (12) and two more of said slide valves (40’ and 46’) are configured to cause product to enter (40’) said second header vessel (14) and to be discharged (46’) from said second header vessel (14, and Col 3, line 32 to Col 4, line 11).
	 


    PNG
    media_image7.png
    731
    574
    media_image7.png
    Greyscale

	Examiner notes that while the teachings of Johnson are specifically concerned with filling pressure vessels with gas, the apparatus of Johnson is perfectly capable of filling pressure vessels with other types of fluent material, to include liquids.
The advantages of Johnson’s teachings include reduced filling time (for either testing purposes or actual filling operations). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Johnson’s teachings to Cacciatore’s disclosures in order to gain the advantages of reduced filling time.
	Further regarding Claim 24, Cacciatore as modified above teaches the claimed invention, and Johnson teaches valves (40 and 46, 40’ and 46’), each of which is disposed between said switching valve (22) and said control valve (18).  Johnson only generically refers to said valves as either “valves” or “control valves”, and does not specifically use the term “slide valves” as claimed by Applicant.  However, Examiner notes that the utilization of “slide valves”, as opposed to “valves” or “control valves”, is deemed as known to the art (see “Response to Arguments” concerning Examiner’s previous Official Notice regarding this matter).

Allowable Subject Matter
	Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious
	“ method for filling containers with a product, said product being a liquid filling- product…wherein using said volumeter to pre-meter said quantity of said product comprises using said volumeter to pre-meter while said container is being prepared for filling by at least one of evacuation and pre-stressing of said container”  
 in combination with the other limitations set forth in the independent claims.
	Cacciatore (US 2018/0354769) and Fickert (US 10,131,527) are the closest prior art of record.  However, Cacciatore and Fickert is silent on these above recited features.  Furthermore, it would not have been obvious to modify Cacciatore and Fickert to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Cacciatore and Fickert to include the above recited features would improperly change the principle of operation of Cacciatore and Fickert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Regarding Claim 30, Kuckens (US 4,096,971) teaches a method for filling containers with a product, said product being a liquid filling- product, further comprising selecting a cross-sectional area of said supply line (8), and selecting a cross-sectional area of a discharge line (9) through which said product is discharged such that said cross-sectional area of said discharge line (9) is greater than that of said supply line (8, see Claim 3).
	Regarding Claim 32, Franke (US 5,584,324) also discloses a relationship exist(ing) between said first and second flowrates, wherein said relationship is that for a given first flow rate, said second flow rate will exceed said first flow rate (Col 1, lines 60-67).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753